INTERCREDITOR AGREEMENT

         THIS INTERCREDITOR AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of August 15, 2001, is
made by and among LENNOX INTERNATIONAL INC. (the “Company”); LENNOX INDUSTRIES
INC., ARMSTRONG AIR CONDITIONING INC., EXCEL COMFORT SYSTEMS INC., SERVICE
EXPERTS INC. and each other party that becomes a party hereto as a “Material
Restricted Subsidiary” (as hereinafter defined) after the date hereof
(collectively herein the “Guarantors” and the Company and the Guarantors, herein
the “Obligated Parties”); each of the noteholders listed as a noteholder on the
signature pages hereto (collectively, together with the other holders from time
to time of the hereinafter described Notes and their successors and assigns, the
“Noteholders”); THE CHASE MANHATTAN BANK, in its capacity as the administrative
agent under the Multiyear Credit Agreement (as hereinafter defined) and on
behalf of the lenders party thereto (in such capacity, and together with its
successors and assigns, the “Multiyear Agent” and such lenders, and their
respective successors and assigns, the “Multiyear Lenders”); THE CHASE MANHATTAN
BANK, in its capacity as the administrative agent under the 364 Day Credit
Agreement (as hereinafter defined) and on behalf of the lenders party thereto
(in such capacity, and together with its successors and assigns, the “364 Day
Agent” and such lenders and their respective successors and assigns, the “364
Day Lenders”); any other lender which becomes a party to this Agreement in
accordance with Section 7.2 or Section 7.3 of this Agreement (the “New
Lenders”); and THE CHASE MANHATTAN BANK, in its capacity as collateral agent
hereunder (in such capacity, and together with its successors and assigns, the
"Collateral Agent") for the Noteholders, the Multiyear Agent, the Multiyear
Lenders, the 364 Day Agent, the 364 Day Lenders and the New Lenders (the
Noteholders, the Multiyear Lenders, the 364 Day Lenders, the New Lenders and any
of their respective successors and assigns, herein the “Lenders”).

RECITALS

         A.         The Company has entered into the following note purchase
agreements:

           (i)        nine separate Note Purchase Agreements dated as of
December 1, 1993, between the Company and each of The Prudential Insurance
Company of America, Connecticut General Life Insurance Company, Connecticut
General Life Insurance Company, on behalf of one or more separate accounts,
United of Omaha Life Insurance Company, Mutual of Omaha Insurance Company,
Companion Life Insurance Company, United World Life Insurance Company, First
Colony Life Insurance Company, General Electric Capital Assurance Company (as a
successor) and GE Life and Annuity Assurance Company (as a successor);


           (ii)        the Note Purchase Agreement dated as of July 6, 1995
between the Company and Teachers Insurance and Annuity Association of America;


           (iii)        eight separate Note Purchase Agreements dated as of
April 3, 1998, between the Company and each of The Prudential Insurance Company
of America, U.S. Private Placement Fund, Teachers Insurance and Annuity
Association of America, Connecticut General Life Insurance Company, Connecticut
General Life Insurance Company, on behalf of one or more separate accounts,
CIGNA Property and Casualty Insurance Company, United of Omaha Life Insurance
Company and Companion Life Insurance Company; and


           (iv)        that certain Master Shelf Agreement dated as of October
15, 1999


1

--------------------------------------------------------------------------------

  between the Company and The Prudential Insurance Company of America;


(as all such note purchase agreements have been and may hereafter be amended,
supplemented and otherwise modified from time to time, the “Note Agreements”),
pursuant to which (i) the Company has issued, and the Noteholders have
purchased, certain Notes of the Company in the aggregate original principal
amount of $255,000,000 and (ii) in the case of the Master Shelf Agreement, the
Company may issue additional Notes (including any notes delivered in
substitution or exchange therefor, the “Notes”).

         B.         Under the terms of the Note Agreements, payment of the Notes
and performance and observance of all other obligations of the Company arising
under or in connection with the Note Agreements are and will be guaranteed by
the Guarantors (such present and future guaranties as amended, supplemented or
otherwise modified from time to time, collectively, the “Note Guaranties”).

          C.         The Company, the Multiyear Agent, and certain lenders have
entered into that certain Revolving Credit Facility Agreement dated as of July
29, 1999 (as amended, supplemented and otherwise modified from time to time, the
“Multiyear Credit Agreement”) and the Company, the 364 Day Agent and certain
lenders have entered into that certain 364 Day Revolving Credit Facility
Agreement dated as of January 22, 2000 (as amended, supplemented and otherwise
modified from time to time, the “364 Day Credit Agreement”; the Multiyear Credit
Agreement together with the 364 Day Credit Agreement, herein the “Credit
Agreements”). Under the Credit Agreements, the Multiyear Agent and the 364 Day
Agent are authorized to enter into this Agreement on behalf of the Multiyear
Lenders and the 364 Day Lenders, respectively, and to bind them to the terms
hereof.

         D.         Under the terms of the Credit Agreements, the repayment of
credit extended under the Credit Agreements and performance and observance of
all other obligations of the Company arising under or in connection with the
Credit Agreements are and will be guaranteed by the Guarantors (such present and
future guaranties as amended, supplemented or otherwise modified from time to
time, collectively, the “Bank Guaranties” and, together with the Note
Guaranties, the “Guaranties”).

         E.         As required by the Note Agreements and the Credit Agreements
(collectively with all Notes and other evidences of indebtedness issued pursuant
to any of the foregoing and any note purchase agreement, credit agreement, note,
other evidence of indebtedness or other similar documents of any New Lender that
hereafter becomes a party hereto, the “Credit Facilities”), the Company will
execute and deliver a Pledge Agreement (herein so called, as the same may be
amended, supplemented or otherwise modified from time to time) in favor of the
Collateral Agent in substantially the form of Attachment D hereto (the Pledge
Agreement, together with all financing statements and other documents executed
pursuant thereto, as the same may be amended, supplemented or otherwise modified
from time to time, collectively, the “Security Documents”), providing security
interests in favor of the Collateral Agent for the benefit of the Lenders, the
Multiyear Agent, the 364 Day Agent and any administrative agent acting for the
benefit of a New Lender (collectively, with the Collateral Agent, herein the
“Creditors”) in the capital stock of the Material Restricted Subsidiaries and
the other property described therein in order to secure ratably (i) the
obligations under and in respect of the Notes and the Note Agreements and
(ii) the obligations under and in respect of the Credit Agreements.

         F.         Under applicable law and, if applicable, the terms of the
Credit Facilities and the Guaranties, a Lender may be entitled to set off,
appropriate and apply any deposits and any other indebtedness at any time held
or owing by such parties to or for the credit or account of any Obligated Party
against and on account of liabilities of such Obligated Party (collectively,
such rights are hereinafter referred to as the “Set–Off Rights,” including any
right to receive a lien on amounts previously subject to the Set–Off Rights, and
to recover such amounts, after the commencement of any action under any

2

--------------------------------------------------------------------------------

bankruptcy, reorganization, compromise, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law, whether now or hereafter in
effect).

        G.         The Company and the Lenders have agreed that obligations of
the Obligated Parties under and in respect of the Credit Agreements and the Bank
Guaranties are to be secured and treated on a pari passu basis with the
obligations of the Obligated Parties under and in respect of the Note
Agreements, the Notes and the Note Guaranties.

        H.         The Credit Facilities require that this Agreement shall have
been executed and delivered in order to (i) set forth certain responsibilities
and obligations of the Collateral Agent, (ii) establish among the Lenders their
respective rights with respect to certain payments that may be received: (a) by
the Lenders from one or more of the Obligated Parties in respect of the Credit
Facilities or the Guaranties; (b) by the Collateral Agent in respect of the
Collateral; and (c) otherwise by any of the Lenders under, in connection with or
pursuant to their respective Credit Facilities, including, without limitation,
pursuant to any Set–Off Rights.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I.

Definitions

        Section 1.1.        Uniform Definitions; Cross-references. The
capitalized terms used herein and defined in the Credit Facilities but not
otherwise defined in this Agreement are used herein with the meaning therein
specified as of the date hereof. Each term shall include the plural as well as
the singular and vice-versa.

         Section 1.2.        Additional Definitions.   The following terms, as
used herein, have the following meanings:

             “364 Day Agent” shall have the meaning specified in the preamble to
this Agreement.


              “364 Day Credit Agreement” shall have the meaning specified in
Recital C of this Agreement.


            “   364 Day Lenders” shall have the meaning specified in the
preamble to this Agreement.


            “Acceleration” shall have the meaning specified in Section 2.1 of
this Agreement.


            “Agreement” shall have the meaning specified in the preamble to this
Agreement.


            “Bank Guaranties” shall have the meaning specified in Recital D of
this Agreement.


3

--------------------------------------------------------------------------------

           “Bankruptcy Event” shall have the meaning specified in Section 2.1 of
this Agreement.


           “Breakage Costs” shall mean, at any time, amounts then payable by the
Company under Section 8.05 (b) of the Multiyear Credit Agreement, and the
similar provisions of the 364 Day Credit Agreement or any other Credit Facility
upon the declaration or occurrence of an event of default, a termination event
or a similar event or circumstance thereunder.


           “Business Day” shall mean any day other than a Saturday, a Sunday or
a day on which commercial banks in New York City, New York, or Houston, Texas
are required or authorized to be closed.


           “ Collateral” has the meaning set forth in the Pledge Agreement.


           “ Collateral Agent” shall have the meaning specified in the preamble
to this Agreement.


           “ Company” shall have the meaning specified in the preamble to this
Agreement.


           “ Credit Agreements” shall have the meaning specified in Recital C of
this Agreement.


            “Credit Facilities” shall have the meaning specified in Recital E of
this Agreement.


            “Creditors” shall have the meaning specified in Recital E of this
Agreement.


            “Date of Closing” shall mean August 15, 2001.


            “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.


            “Default Reference Date” shall have the meaning specified in Section
2.1 of this Agreement.


            “Dollars” shall mean lawful currency of the United States of
America.


            “Event of Default” shall mean the occurrence of any "Event of
Default" as such term is defined in each of the Credit Facilities.


            “Financing Documents” shall mean the Note Agreements, the Notes, the
Credit Agreements, any notes executed pursuant to any Credit Agreement, the
Guaranties, the Security Documents, this Agreement and any similar documentation
executed in favor of any New Lender.


           “Funded Obligations” shall mean, at any time of determination and
with respect to any Lender under any Credit Facility, the aggregate amount
payable at such time (whether or not then due) to such Lender under such Credit
Facility in respect of


4

--------------------------------------------------------------------------------

  principal, interest (determined in accordance with the applicable provisions
of such Credit Facility, but only to the extent accrued through the applicable
determination date), Breakage Costs and Premium, plus the aggregate amount of
such Lender’s participation or other interest in all letters of credit
outstanding at such time under such Credit Facility.


           “GAAP” shall mean generally accepted accounting principles as in
effect from time to time in the United States of America.


           “Guaranties” shall have the meaning specified in Recital D of this
Agreement.


           “Guarantors” shall have the meaning specified in the preamble to this
Agreement.


           “Lenders” shall have the meaning specified in the preamble to this
Agreement.


           “Material Restricted Subsidiary” shall mean Lennox Industries Inc.,
Armstrong Air Conditioning Inc., Excel Comfort Systems Inc., Service Experts
Inc. and each other Restricted Subsidiary (except LPAC Corp.) the book value
(determined in accordance with GAAP) of whose total assets equals or exceeds ten
percent (10%) of the book value (determined in accordance with GAAP) of the
consolidated total assets of the Company and all Subsidiaries as determined as
of the last day of each fiscal quarter.


            “Multiyear Agent” shall have the meaning specified in the preamble
of this Agreement.


           “Multiyear Credit Agreement” shall have the meaning specified in
Recital C of this Agreement.


           “Multiyear Lenders” shall have the meaning specified in the preamble
of this Agreement.


           “New Lender” shall have the meaning specified in the preamble to this
Agreement.


           “New Material Subsidiary” shall have the meaning specified in Section
7.4 of this Agreement.


           “Note Agreements” shall have the meaning specified in Recital A of
this Agreement.


           “Note Guaranties” shall have the meaning specified in Recital B of
this Agreement.


           “Notes” shall have the meaning specified in Recital A of this
Agreement.


            “Notice of Event of Default” shall have the meaning specified in
Section 3.1(b) of this Agreement.


           “Obligated Parties” shall have the meaning specified in the preamble
to this Agreement.


5

--------------------------------------------------------------------------------

           “Obligations” shall mean at any time, the aggregate of all Funded
Obligations and all other obligations, indebtedness and liabilities of the
Obligated Parties (or any one or more of them) to the Creditors (or any one or
more of them) arising pursuant to any of the Financing Documents (including
without limitation, this Agreement and the Security Documents), whether now
existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, without limitation, the obligation of the Company to repay
the loans made thereunder, the reimbursement obligations arising in connection
with letters of credit issued under the terms of the Credit Facilities, all
indemnification obligations thereunder and all fees, costs, and expenses
(including attorneys’ fees and expenses) provided for in the Financing
Documents.


           “Person” shall mean an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.


           “Pledge Agreement” shall have the meaning specified in Recital E of
this Agreement.


           “Premium” shall mean, at any time with respect to any Credit
Facility, the amount (whether denominated as a make-whole amount, yield
maintenance amount or otherwise) payable as a premium in excess of principal and
interest due on the prepayment or early acceleration, as determined pursuant to
the terms thereof.


           “Proceeds” shall mean any and all money or other property received
upon the sale, lease, exchange, casualty loss or any other disposition of any
Collateral.


           “Purchaser” shall have the meaning specified in Section 7.2 of this
Agreement.


           “Reallocable Payment” shall have the meaning specified in Section 2.2
of this Agreement.


           “Required Lenders” shall mean, at any time of determination, (a)
Noteholders and New Lenders who have provided fixed rate term loan Credit
Facilities holding at such time, in the aggregate, more than 66-2/3% of the
principal outstanding under their respective Credit Facilities plus (b) the
Multiyear Lenders, 364 Day Lenders and any New Lenders party to a revolving
Credit Facility or to a floating rate term loan Credit Facility holding at such
time, in the aggregate, more than 66-2/3% of the sum of (i) the principal
outstanding under their respective Credit Facilities, (ii) the letters of credit
outstanding thereunder and (iii) the unused commitments then available to be
drawn thereunder.


           “Restricted Subsidiary” shall mean any Subsidiary of the Company
which is (a) listed as a Restricted Subsidiary in Schedule 3.05 to the Multiyear
Credit Agreement or (b) organized under the laws of, and conducts substantially
all of its business and maintains substantially all of its property and assets
within, the United States or any state thereof (including the District of
Columbia).


           “Security Documents” shall have the meaning specified in Recital E of
this Agreement.


6

--------------------------------------------------------------------------------

           “Set-Off Rights” shall have the meaning specified in Recital F of
this Agreement.


           “Sharing Notice” shall have the meaning specified in Section 2.1 of
this Agreement.


           “Sharing Percentage” shall mean, as to any Lender and at any time of
determination, the percentage equivalent of a fraction of which the numerator is
such Lender’s Funded Obligations and the denominator is the aggregate of all
Funded Obligations of all Lenders.


           “Subsidiary” shall mean, as to any Person, any corporation,
association or other business entity in which such Person or one or more of its
Subsidiaries or such Person and one or more of its Subsidiaries owns sufficient
equity or voting interests to enable it or them (as a group) ordinarily, in the
absence of contingencies, to elect a majority of the directors (or Persons
performing similar functions) of such entity, and any partnership or joint
venture if more than a 50% interest in the profits or capital thereof is owned
by such Person or one or more of its Subsidiaries or such Person and one or more
of its Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
"Subsidiary" is a reference to a Subsidiary of the Company.


ARTICLE II.

Sharing Among Lenders

        Section 2.1.        Sharing Notice.   Upon an Acceleration with respect
to any Credit Facility, the accelerating Lender shall immediately notify the
Collateral Agent thereof and of its estimation of the Default Reference Date
applicable thereto, and the Collateral Agent shall immediately give notice (a
“Sharing Notice”) to each of the Lenders informing them that the provisions of
this Article II are to be implemented effective as of the Default Reference Date
and requiring each Lender to provide it with all necessary information to enable
it to calculate such Lender’s Funded Obligations as of the Default Reference
Date and the amount of any other Obligations then outstanding. Any Sharing
Notice shall be effective as of the date it is sent by the Collateral Agent and
shall remain effective until the accelerating Lender and the Required Lenders
agree that such Sharing Notice is no longer in effect. After receiving the
information required to be provided pursuant to this Section 2.1, the Collateral
Agent shall calculate and promptly notify the Lenders as to the Funded
Obligations of each Lender and, based on such information, the Sharing
Percentage of each Lender, which notice shall demonstrate such calculations in
reasonable detail. If the Collateral Agent thereafter receives information which
demonstrates that the Collateral Agent’s prior calculations were erroneous, the
Collateral Agent shall recalculate each Lender’s Funded Obligations and each
Lender’s Sharing Percentage, and shall promptly notify all Lenders of such
recalculations. As used in this Section 2.1 and elsewhere in this Agreement, the
following terms shall have the following meanings:

              “Default Reference Date” shall mean the earlier of:


7

--------------------------------------------------------------------------------

           (a)        if a Notice of Event of Default is given by a Lender
pursuant to Section 3.1(b) (or was required by Section 3.1(b) to be given) and
an Acceleration occurs for any reason thereafter without the related Event of
Default having been cured or waived, the later of:


           (i)        the date of the Event of Default that resulted in the
giving of such Notice of Event of Default; or


           (ii)        the date 180 days prior to the Acceleration; or


           (b)      the date on which Acceleration occurs.


           “Acceleration” shall mean the earlier of (a) the acceleration of the
maturity of any amount outstanding under a Credit Facility and (b) a Bankruptcy
Event, with the term “Bankruptcy Event” meaning any of the following events:
(a) any Obligated Party (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or (b) a court or governmental authority of
competent jurisdiction enters an order appointing, without consent by an
Obligated Party, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of an Obligated Party, or
any such petition shall be filed against an Obligated Party and such petition
shall not be dismissed within 60 days.


         Section 2.2.     Receipt of Reallocable Payments; Purchase of
Participations. If any Lender obtains or obtained any Reallocable Payment after
the Default Reference Date or if, after the Default Reference Date and the
adjustment to the Sharing Percentages under Section 2.4 hereof, such Lender
received more than its Sharing Percentage of a Reallocable Payment, such Lender
shall promptly after the receipt of a Reallocable Payment (or, if later, after
receipt of the Sharing Notice) purchase at par from the other Lenders such
participations in the Funded Obligations held by such other Lenders as shall be
necessary to cause such purchasing Lender to share such Reallocable Payment (net
of any out-of-pocket costs and expenses paid by such Lender in so obtaining the
same) ratably based on the Sharing Percentages then in effect. Such
participations shall be evidenced by this Agreement. Although they shall have no
obligation to do so, the Required Lenders may agree upon another arrangement for
vesting in the sharing Lender the appropriate portion of the rights and benefits
under the Credit Facilities of the Lenders with whom such Reallocable Payment is
shared. As used in this Section 2.2 and elsewhere in this Agreement, the term
“Reallocable Payment” shall mean any amount received by a Lender in respect of
any Credit Facility by virtue of any voluntary or involuntary payment or
prepayment made by or for the account of any Obligated Party, by virtue of the
application of any provision of any of the Financing Documents (other than this
Agreement), or by virtue of an exercise of any Set–Off Rights or similar
mechanism or in any other manner (except pursuant to this Agreement); provided,
however, that in no event shall any of the following be deemed to be Reallocable
Payments:

8

--------------------------------------------------------------------------------

            (i)        Proceeds (which shall be shared by the Lenders in
accordance with Section 2.6);


           (ii)         The proceeds of any property other than the Collateral
in which a Lender shall have been granted a Lien in accordance with the
permissions of the Credit Facilities;


           (iii)         Any amount received (through the exercise of Set–Off
Rights or otherwise) by a Lender and applied to any obligation owed to such
Lender by an Obligated Party which arise directly from the deposit, collection
and other cash management or deposit services provided by such Lender to such
Obligated Party;


          (iv)         Payments accompanied by clear instructions from the
applicable Obligated Party or other Person making the payment that such payments
are to be applied to other obligations;


           (v)         Payments distributed by a court of competent jurisdiction
or in a proceeding commenced under any bankruptcy or similar proceeding
specifically for application to or on account of other obligations;


           (vi)         With respect to any revolving credit facility, any
repayments of advances made on a revolving basis after the Default Reference
Date which are not in excess of the aggregate advances made after the Default
Reference Date (provided that the amount of the repayments which are in excess
of the aggregate advances made after the Default Reference Date shall be
“Reallocable Payments” and shall be shared in accordance with this Section 2.2);
and


           (vii)         regularly scheduled payment of principal or interest
required under any Credit Facility (but excluding any such payment that is
contingent upon the presence or happening of a specified event or occurrence
such as the sale of assets, a change of control of the Company, a cash sweep or
otherwise) received prior to the Default Reference Date.


Except as provided in the foregoing exceptions, any payments made by any
Obligated Party at any time after the Default Reference Date to any Lender on
any loans or other extensions of credit made to any Obligated Party other than
under the Credit Facilities shall be deemed by the Lender receiving such
payments to be payments under its respective Credit Facility and therefore
Reallocable Payments. As among any Lender group, the provisions of this
Section 2.2 shall supersede and control in the event of any conflict between
this Section and any similar section contained in any Credit Facility.

           Section 2.3.       Preferences, etc. If any Lender purchases a
participation pursuant to Section 2.2 and

                    (a)           the amount obtained by such Lender which gave
rise to such participation or any part thereof is required to be repaid, and is
repaid, by such Lender to any Obligated Party or any other Person; or

                    (b)           such purchase was made based upon an erroneous
prior calculation of the Sharing Percentages as calculated in accordance with
Section 2.1; or

                    (c)           the Sharing Percentages on which such purchase
was based changed in accordance with Section 2.4 and the purchasing Lender
retains less than its Sharing Percentage of the applicable Reallocated Payment;

9

--------------------------------------------------------------------------------

then the purchase of the participations under Section 2.2 shall be rescinded to
the extent necessary to provide funds for such recovery, correct the error or
take into account the changed Sharing Percentages and each selling Lender shall
promptly (after its receipt of notification from the purchasing Lender) repay to
the purchasing Lender the purchase price for such participation to such extent,
together with an amount equal to such selling Lender’s ratable share (according
to the proportion of (x) the amount of such selling Lender’s required repayment
to the purchasing Lender to (y) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered or required to be
returned.

            Section 2.4.      Adjustments to Sharing Percentages. If, at any
time after the date of a Sharing Notice:

                    (a)           a Lender is required to repay to any Obligated
Party or any other Person all or any portion of an amount received on or prior
to the date of such Sharing Notice with the result that such Lender's Funded
Obligations are increased, or

                     (b)           an amount originally included in the Funded
Obligations of a Lender under its Credit Facility as a contingent obligation
(such as a letter of credit) ceases to be an obligation because of its expiry,
reduction, cancellation or otherwise, with the result that such Funded
Obligation is reduced,

then the Sharing Percentages of the Lenders shall be adjusted on the first
Business Day of the next calendar month to reflect such increase or reduction,
and each Lender shall promptly (and in any event within five Business Days after
its receipt of notification from the Collateral Agent) purchase or rescind its
participation interest in the Funding Obligations in accordance with either
Section 2.2 or 2.3 hereof, as applicable.

            Section 2.5.         Collateral Proceeds

                    (a)           Pro Rata Treatment. The Collateral Agent shall
be the secured party under the Security Documents and shall hold the Collateral,
all for the benefit of the Creditors. The Lenders hereby agree that they will
receive pro rata treatment in connection with all payments, distributions,
collections or recoveries relating to the Collateral. Each payment or
distribution by or from or received in connection with the exercise of remedies
after a Default or an Event of Default in respect of the Collateral shall be
shared and applied to the Obligations in accordance with Section 2.6.

                    (b)           This Agreement Controlling.      The
provisions contained herein concerning the Collateral and Proceeds shall be
controlling, notwithstanding the terms of any agreement between any Creditor and
any Obligated Party under any other document or instrument between such parties,
whether or not bankruptcy, receivership or insolvency proceedings shall at any
time have been commenced.

         Section 2.6.      Application of Proceeds. The Proceeds of any sale,
enforcement or other disposition of any of the Collateral or other distribution
in respect of the Collateral, in each case following a Default or an Event of
Default, shall be applied by the Collateral Agent in the following order:

                    first, to the payment of all costs, fees and expenses
incurred by the Collateral Agent in connection with the realization upon the
Collateral under the Security Documents or this Agreement, including, without
limitation, reasonable costs and expenses incurred by the Collateral Agent in
connection with the defense of any claim, suit, action or proceeding against the
Collateral Agent, as provided below in Section 5.8;

10

--------------------------------------------------------------------------------

                    second, to the payment of the Funded Obligations of the
Lenders, which payment shall be shared by the Lenders according to their
respective Sharing Percentages until all the liquidated Funded Obligations have
been satisfied in full and all contingent reimbursement obligations in respect
of letters of credit issued under any Credit Facility have been fully cash
collateralized;

                    third, to the payment of the other Obligations owed to
Creditors and then due, which payment shall be shared by the Creditors pro rata
determined based on the outstanding amounts thereof;

                    fourth, to the payment to the Company or its successors or
assigns, or as a court of competent jurisdiction may direct, or otherwise as
required by law, if any surplus is then remaining from such proceeds.

Portions of the proceeds of the Collateral distributed to a Lender may
thereafter be held as collateral for the contingent reimbursement obligations in
respect of letters of credit issued under the Credit Facilities. In the event
that any such letter of credit expires undrawn and as a result the contingent
reimbursement obligations relating thereto terminate, the Creditor holding such
Collateral agrees to return such proceeds to the Collateral Agent for
distribution in accordance with this Section 2.6 to be distributed as Proceeds
of Collateral hereunder.

        Section 2.7.        Proceeds Received Directly by a Lender.  If any
Creditor receives any Proceeds, other than from the Collateral Agent, such
Person shall: (a) notify the Collateral Agent in writing of the nature of such
receipt, the date of the receipt and the amount thereof, (b) deduct from the
Proceeds received any costs or expenses (including attorneys’ fees and expenses)
incurred in connection with the acquisition of such Proceeds, (c) hold the
remaining amount of such Proceeds in trust for the benefit of the Collateral
Agent until paid over to the Collateral Agent and (d) pay the remaining amount
of such Proceeds to the Collateral Agent promptly upon receipt thereof. Upon
receipt, the Collateral Agent shall promptly distribute the Proceeds so received
in accordance with Section 2.6.

        Section 2.8.        Incorrect Distribution   If any Creditor receives
any Proceeds in an amount in excess of the amount such Person is entitled to
receive under the terms hereof, such Person shall (a) hold such excess Proceeds
in trust for the benefit of the Collateral Agent until paid over to the
Collateral Agent and (b) shall promptly pay the excess amount of such Proceeds
to the Collateral Agent. The Collateral Agent shall promptly distribute the
amount so received to in accordance with the terms of Section 2.6.

        Section 2.9.        Return of Proceeds.   If at any time payment, in
whole or in part, of any Proceeds distributed hereunder is rescinded or must
otherwise be restored or returned by the Collateral Agent or by any Creditor as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, then each Person receiving any portion of such
Proceeds agrees, upon demand, to return the portion of such Proceeds it has
received to the Person responsible for restoring or returning such Proceeds.

        Section 2.10.        Notice to Persons making Distributions.  Each
Creditor shall promptly and appropriately instruct any Person (other than
Collateral Agent) making any distribution of Proceeds or Reallocable Payments to
make such distribution so as to give effect to this Agreement.

        Section 2.11.        Perfection by Possession.   Collateral Agent hereby
appoints each Lender, the Multiyear Agent and the 364 Day Agent to serve as its
bailee to perfect the Collateral Agent’s liens and security interest in any
Collateral, including any Proceeds, in the possession of any such Person. Any
such party possessing such Collateral agrees to so act as bailee for the
Collateral Agent in accordance with the terms and provisions hereof.

11

--------------------------------------------------------------------------------

        Section 2.12.        Non-Cash Proceeds.   Notwithstanding anything
contained herein to the contrary, if the Collateral Agent, acting upon the
instructions of the Required Lenders, shall ever acquire any Collateral through
foreclosure or by a conveyance in lieu of foreclosure or by retaining any of the
Collateral in satisfaction of all or part of the Obligations or if any Proceeds
or other property received by the Collateral Agent or any Creditor to be
distributed and shared pursuant to this Article II are in a form other than
immediately available funds, the Person receiving such Collateral, Proceeds or
other property shall not be required to remit any share thereof under the terms
hereof and the Creditors shall only be entitled to their undivided interests
therein as determined hereby. The Creditors shall receive the applicable
portions of any immediately available funds consisting of Proceeds from such
Collateral or proceeds of such non-cash Proceeds or other property so acquired
only if and when paid in connection with the subsequent disposition thereof.
While any Collateral or other property to be shared pursuant to this Article II
is held by the Collateral Agent or a Creditor pursuant to this Section 2.12,
such Person shall hold such Collateral or other property for the benefit of the
Creditors in accordance with their respective undivided interest therein and all
matters relating to the management, operation, further disposition or any other
aspect of such Collateral or other property shall be resolved by the agreement
of the Required Lenders.

ARTICLE III.
Cooperation Among Creditors

         Section 3.1.        Cooperation.    Each Creditor agrees with each of
the other Creditors that:

                    (a)           it will from time to time provide such
information to the Collateral Agent as may be necessary to enable the Collateral
Agent to make any calculation as referred to in Section 2.1 or Section 2.4 of
this Agreement or otherwise required for any other purpose hereof;

                    (b)           it will, not later than 60 days after it has
become aware of the occurrence of any Event of Default which it believes will
not be cured or waived, give the Collateral Agent notice, and if such notice is
oral, confirmed in writing, of such Event of Default and stating that the same
constitutes a Notice of Event of Default (a “Notice of Event of Default”); and

                     (c)           it will give the Collateral Agent and the
other Lenders immediate written notice of any acceleration of any of its Funded
Obligations or suspension of all or any portion of its commitments to extend
credit under any of the Credit Facilities.

        Section 3.2.         Parties Having Other Relationships.   Each Creditor
acknowledges and accepts that now and in the future the other Creditors or their
respective affiliates may lend to the Company or any Subsidiary on a basis other
than as covered by this Agreement or may accept deposits from, act as trustee
under indentures of, act as servicing bank or any similar function under any
credit relationship with, and generally engage in any kind of business with
Company or any Subsidiary, all as if such Person were not a party to this
Agreement. Except as set forth herein, each Creditor acknowledges that the other
Creditors and their respective affiliates may exercise all contractual and legal
rights and remedies which may exist from time to time with respect to such other
existing and future relationships without any duty to account therefor to the
other Creditors except as necessary to establish compliance with the provisions
of this Agreement.

12

--------------------------------------------------------------------------------

        Section 3.3.        Modification to Financing Documents.  Nothing herein
shall restrict the right of any Creditor to amend, waive, consent to the
departure from or otherwise modify any Financing Documents to which it is a
party in accordance with the terms thereof.

ARTICLE IV.
Obligated Party Agreements

         Section 4.1.        Consent.   Each of the Obligated Parties consent
to, and agrees with the terms of, this Agreement.

        Section 4.2.         Further Assurances.  At any time and from time to
time, upon the written request of the Collateral Agent, and at the expense of
the Company, each Obligated Party will promptly execute and deliver any and all
such further instruments and documentation and take such further action as the
Collateral Agent reasonably deems necessary or advisable in obtaining the full
benefits of this Agreement and the Security Documents and of the rights,
remedies and powers herein and therein conferred or reserved.

         Section 4.3.         Obligations Unimpaired.  Except as expressly
provided herein, nothing contained in this Agreement shall impair, as between
any Obligated Party and any Creditor, the obligation of the Obligated Parties to
pay or perform any obligation or liability owed to such Creditor when the same
shall become due and payable in accordance with the terms of the applicable
Credit Facility.

        Section 4.4.        No Additional Rights for the Company.  If any
Creditor shall enforce its rights and remedies in violation of the terms of this
Agreement, each Obligated Party agrees that it shall not use such violation as a
defense to the enforcement by such Lender of any of its rights under any Credit
Facility or any other Financing Documents to which it is a party nor assert such
violation as a counterclaim or basis for setoff or recoupment against such
Creditor. Compliance with this Section 4.4 will not constitute a violation of
any other provisions of this Agreement by an Obligated Party.

           Section 4.5.        Set–Off Rights.   Each Obligated Party agrees
that each Lender purchasing a participation from another Lender pursuant to
Section 2.2 hereof, may, to the fullest extent permitted by law, exercise all
its rights of payment (including Set–Off Rights) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Obligated Party in the amount of such participation.



ARTICLE V.

Collateral Agent

        Section 5.1.        Appointment and Authority of Collateral Agent.  In
order to expedite the enforcement of the rights and remedies set forth in this
Agreement and the Security Documents, The Chase Manhattan Bank is hereby
appointed to act as collateral agent for the Creditors hereunder and thereunder.
The Collateral Agent is hereby authorized and directed to take such action on
behalf of the Lenders under the terms and provisions of this Agreement and the
Security Documents and to exercise such rights and remedies hereunder and
thereunder as are specifically delegated to or required of the Collateral Agent
under the terms and provisions hereof and thereof. The Collateral Agent is
hereby expressly authorized as Collateral Agent on behalf of the Creditors,
without hereby limiting the foregoing, and subject to, and in accordance with,
the terms and conditions of this Agreement:

13

--------------------------------------------------------------------------------

                    (a)           to receive on behalf of each of the Creditors
any payment of monies paid to the Collateral Agent in accordance with this
Agreement and the Security Documents, and to distribute to each Creditor its
share of all payments so received in accordance with the terms of this
Agreement;

                    (b)           to receive all documents and items to be
furnished under the Security Documents;

                    (c)           to maintain physical possession of any of the
Collateral as contemplated in any of the Security Documents as agent and bailee
for the Creditors to perfect the liens and security interests granted pursuant
to the Security Documents therein;

                    (d)           to act on behalf of the Creditors in and under
the Security Documents;

                    (e)           to execute and deliver to the Company
requests, demands, notices, approvals, consents and other communications
received from the Creditors in connection with the Security Documents, subject
to the terms and conditions set forth herein and therein;

                    (f)           to the extent permitted by this Agreement and
the Security Documents, to exercise on behalf of each Creditor all remedies of
the Creditors upon the occurrence and during the continuance of any Default or
Event of Default under any of the Security Documents;

                    (g)           to distribute to the Creditors information,
requests, notices, documents and other items received from Company and other
Persons in respect of the Collateral and the Security Documents;

                    (h)           to accept, execute, and deliver the Security
Documents as the secured party for the benefit of the Creditors;

                    (i)           to take title to Collateral for the benefit of
the Creditors pursuant to the exercise of any rights and remedies under the
Security Documents and to manage the Collateral so acquired pursuant to the
directions of the Required Lenders; and

                    (j)           to take such other actions, other than as
specified in Section 5.2 hereof, as may be requested by the Required Lenders or
as are reasonably incident to any powers granted to the Collateral Agent
hereunder and not in conflict with applicable law or regulation or any Financing
Document.

         Section 5.2.         Actions of Agent Requiring Consent, or Upon
Request, of the Required Lenders.  Notwithstanding anything contained herein or
in the Security Documents to the contrary, (a) the Collateral Agent shall not,
without the prior written consent of all the Lenders, release or substitute any
Collateral except as permitted by Section 5.12, (b) the Collateral Agent shall
not, without the prior written consent of the Required Lenders, institute
foreclosure proceedings with respect to all or any portion of the Collateral,
and (c) the Collateral Agent shall not enter into any other amendment,
modification or supplement of any of the Security Documents without the prior
written consent of the Required Lenders; provided, however, that upon the
Collateral Agent’s receipt of the prior written consent, or upon the written
instruction, of the Required Lenders, the Collateral Agent shall take such
action as to which consent has been granted or such instruction has been given.

         Section 5.3.        Non-Reliance on Collateral Agent and Other
Creditors.  Each Creditor agrees that it has, independently and without reliance
on the Collateral Agent or any other Creditor, and based upon such documents and
information as it has deemed appropriate, made its own credit analysis of the

14

--------------------------------------------------------------------------------

Obligated Parties and the Collateral, and its independent decision to enter into
this Agreement, and that it will, independently and without reliance upon the
Collateral Agent or any other Creditor, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement. The
Collateral Agent shall not be required to keep the Creditors informed as to the
performance or observance by any Obligated Party with the terms of this
Agreement, the Pledge Agreement or any other Financing Document or to inspect
the properties or books of any Obligated Party. The Collateral Agent shall not
have any duty, responsibility or liability to provide any Creditor with any
credit or other information concerning the affairs, financial condition or
business of any Obligated Party which may come into the possession of Collateral
Agent; provided, however, the Collateral Agent shall send to the Lenders written
notice of any Event of Default of which it has been given notice and all
payments and repayments of amounts required hereunder to be paid to the Lenders
received by the Collateral Agent under or in connection with the Security
Documents or this Agreement. The Collateral Agent shall provide each Lender with
a schedule of all costs and expenses which the Collateral Agent has paid or
proposes to pay from the proceeds of such payments or repayments as permitted
hereunder.

         Section 5.4.         Collateral Agent and Affiliates.  The Chase
Manhattan Bank and any successor Collateral Agent, in its capacity as a Lender
and an agent under the Credit Agreements, shall have the same rights and powers
under the Financing Documents and may exercise or refrain from exercising the
same as though it were not the Collateral Agent hereunder, and such Lender and
its affiliates may lend money to and generally engage in any kind of lending,
investment, trust, hedging or other business with or for any Lender, any
Obligated Party, or any of their respective affiliates, as if it were not acting
as Collateral Agent hereunder.

        Section 5.5.        Action by Collateral Agent.  The obligations of the
Collateral Agent hereunder and under the Security Documents are only those
expressly set forth herein and therein. Notwithstanding anything contained
herein or in any Financing Document to the contrary, the Collateral Agent shall
not be required to take any action with respect to any Default or Event of
Default, except as expressly provided herein.

         Section 5.6.        Consultation with Experts.  The Collateral Agent
may consult with legal counsel, independent public accountants and any other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts. Furthermore, the Collateral Agent (a) shall have no
duties or responsibilities except those set forth in this Agreement and the
other Security Documents and (b) shall not be required to initiate any
litigation, foreclosure or collection proceedings hereunder or under any
Security Document except to the extent requested by Required Lenders.

         Section 5.7.        Liability of Collateral Agent.  The Collateral
Agent shall be entitled to rely on any communication or document believed by it
to be genuine and correct and to have been communicated or signed by the Person
by whom it purports to be communicated or signed and shall not be liable to any
Creditor for any of the consequences of such reliance. Neither the Collateral
Agent nor any director, officer, employee or agent of the Collateral Agent shall
be liable for any action taken or not taken by it or them under, or in
connection with, this Agreement or any of the Financing Documents in the absence
of its or their gross negligence or willful misconduct. As to any matters not
expressly provided for herein, the Collateral Agent shall act or refrain from
acting in accordance with written instructions from the Required Lenders or, in
the absence of such instructions, in accordance with its discretion, taking into
account the interests of all Lenders. The Collateral Agent shall not be
obligated to follow any such written directions to the extent that it shall
determine that such directions are in conflict with any provision hereof or of
any applicable law or regulation or any Financing Document or which exposes the

15

--------------------------------------------------------------------------------

Collateral Agent to personal liability. Neither the Collateral Agent nor any
director, officer, employee or agent of the Collateral Agent shall be
responsible for or have any duty to ascertain, inquire into or verify (a) any
statement, warranty or representation made in connection with any of the
Financing Documents or any payment thereunder; (b) the performance or observance
of any of the covenants or agreements of any Obligated Party or any Creditor
under any of the Financing Documents; (c) the validity, effectiveness or
genuineness of the Financing Documents or any other instrument or writing
furnished in connection therewith; or (d) the existence, genuineness or value of
any of the Collateral or the validity, effectiveness, perfection, priority or
enforceability of the security interests in or liens on any of the Collateral.

            Section 5.8.      Indemnification of Collateral Agent; Defense of
Claims

                    (a)           EACH LENDER HEREBY AGREES TO INDEMNIFY THE
COLLATERAL AGENT AND EACH OF THE COLLATERAL AGENT'S DIRECTORS, OFFICERS,
AFFILIATES, REPRESENTATIVES AND AGENTS (AS USED IN THIS SECTION 5.8 “COLLATERAL
AGENT” SHALL MEAN ALL OF THE FOREGOING) AGAINST ALL LOSS, COST, LIABILITY AND
EXPENSE (TO THE EXTENT NOT PAID BY AN OBLIGATED PARTY AND NOT ARISING OUT OF OR
AS A RESULT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE
COLLATERAL AGENT BUT INCLUDING ALL LOSS, COST, LIABILITY AND EXPENSE ARISING OUT
OF OR AS A RESULT OF THE NEGLIGENCE ON THE PART OF THE COLLATERAL AGENT),
INCLUDING REASONABLE ATTORNEYS’ FEES, RESULTING FROM ANY ACTION TAKEN OR TO BE
TAKEN BY IT AS COLLATERAL AGENT ON BEHALF OF THE LENDERS WITHIN THE SCOPE OF ITS
AUTHORITY AS PROVIDED IN THIS AGREEMENT OR ANY OF THE SECURITY DOCUMENTS, TO THE
EXTENT OF SUCH LENDER’S PRO RATA SHARE (BASED UPON ITS SHARING PERCENTAGE) OF
ANY SUCH LOSS, COST, LIABILITY AND EXPENSE.

                    (b)           The Collateral Agent shall notify each Lender
as promptly as is reasonably practicable of the written assertion of, or the
commencement of, any claim, suit, action or proceeding filed against the
Collateral Agent arising out of, or in connection with, the acceptance or
administration of the duties imposed upon the Collateral Agent hereunder or
under any of the Financing Documents or any action or omission taken or made
within the scope of the rights or powers conferred upon the Collateral Agent
hereunder or under the Financing Documents promptly after the Collateral Agent
shall have received the written assertion or have been served with the summons
or other first legal process giving information as to the nature and basis of
the lawsuit. Each Lender shall be entitled to participate in and assume, at its
own expense, the defense of any such claim, suit, action or proceeding, and such
defense shall be conducted by counsel chosen by such Lender and reasonably
satisfactory to the Collateral Agent, provided, however, that (i) if any Lender
has not assumed the defense of such claim, suit, action or proceeding, (ii) if
the attorneys handling the defense are not reasonably satisfactory to the
Collateral Agent, or (iii) if the defendants in any such action include both the
Collateral Agent and the Lenders and the Collateral Agent shall have been
advised by its counsel that there may be legal defenses available to it that are
different from or additional to those available to the Lenders, which in the
reasonable opinion of such counsel are sufficient to make it undesirable for the
same counsel to represent both the Lenders and the Collateral Agent, the
Collateral Agent shall have the right to employ its own counsel in all such
instances described in (i), (ii) or (iii) above, and shall be entitled to
recover from any proceeds received pursuant to Section 2.6 all reasonable fees
and expenses of such counsel. If more than one Lender gives notice of assumption
of defense, the matter shall be presented to all the Lenders and, unless the
Collateral Agent receives notice from the Required Lenders specifying the Lender
that is to assume the defense, the Collateral Agent shall proceed itself with
the defense. Except as provided above, the Collateral Agent’s right to recover
its reasonable counsel fees and expenses from proceeds received pursuant to
Section 2.6 shall cease upon any Lender’s assumption of the defense of the
claim, suit, action or proceeding. Each

16

--------------------------------------------------------------------------------

Lender and the Collateral Agent is always entitled to defend itself at its own
expense. Neither the Lenders nor the Collateral Agent shall be bound by any
settlement entered into by the other parties without such party’s consent.

           Section 5.9.      Resignation or Removal of Collateral Agent. Subject
to the appointment and acceptance of a successor Collateral Agent as provided
below, the Collateral Agent may resign at any time by giving notice thereof to
each Lender and may be removed, upon thirty days’ prior written notice of such
removal from the Required Lenders. Upon any such resignation or removal, a
successor Collateral Agent may be appointed by the Required Lenders. If no
successor Collateral Agent shall have been appointed as aforesaid and shall have
accepted such appointment within 30 days after the retiring Collateral Agent’s
giving of notice of resignation or having received notice of removal, then the
retiring Collateral Agent may, on behalf of the Lenders, appoint a successor
Collateral Agent which shall be a depository institution with capital and
surplus greater than $500,000,000 and which shall be qualified to perform its
duties hereunder and under the Security Documents.

           Upon the acceptance of any appointment as Collateral Agent hereunder
by a successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall be
discharged from its duties and obligations under this Agreement or any Security
Document, except to the extent for acts or omissions prior to the resignation or
removal. After any retiring Collateral Agent’s resignation or removal hereunder
as Collateral Agent, (a) the provisions of Sections 5.7 and 5.8 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as Collateral Agent, (b) any Collateral held in
possession of the retiring Collateral Agent shall be delivered to the successor
Collateral Agent, and (c) the retiring Collateral Agent shall assign all of its
rights as secured party with respect to all of the Collateral to the successor
Collateral Agent for the benefit of the Creditors.

           Section 5.10.      Appointment of Co-Agents. At any time or times, in
order to comply with any legal requirement in any jurisdiction, the Collateral
Agent may appoint a bank or trust company or one or more other Persons, either
to act as co-agent or co-agents, jointly with the Collateral Agent, or to act as
separate agent or agents on behalf of the Lenders with such power and authority
as may be necessary for the effectual operation of the provisions hereof and may
be specified in the instrument of appointment (which may, in the discretion of
the Collateral Agent, include provisions for the protection of such co-agent or
separate agent similar to the provisions of this Article V).

           Section 5.11.      Compensation of Collateral Agent; Expenses. The
Collateral Agent agrees to serve hereunder without compensation except for the
reimbursement of its customary custodial fees charged for the safekeeping of the
certificates evidencing the stock pledged as collateral under the Pledge
Agreement. Any successor Collateral Agent appointed pursuant to Section 5.9
shall be compensated by the Company on a basis which shall be approved by the
Required Lenders. The Lenders agree that such compensation paid to any successor
Collateral Agent and all reasonable out-of-pocket expenses (including, without
limitation, attorneys’ fees and expenses) incurred by the Collateral Agent or
such successor Collateral Agent on behalf of the Creditors incident to the
exercise or enforcement of any terms or provisions of the Security Documents
shall be indebtedness to the Collateral Agent or such successor Collateral
Agent, secured by the Collateral. Upon the request of the Collateral Agent or
such successor Collateral Agent, however, the Lenders will reimburse the
Collateral Agent or such successor Collateral Agent, to the extent not paid by
the Obligated Parties, for any such fees or expenses in accordance with each
Lender’s Sharing Percentage.

17

--------------------------------------------------------------------------------

           Section 5.12.      Release of Collateral. The Company may from time
to time request the Collateral Agent in writing, with copies thereof delivered
simultaneously to all Lenders, to release portions of the Collateral, if and to
the extent such Collateral is required to be released in connection with any
sale of Collateral that is permitted under the Credit Facilities. Promptly after
the Collateral Agent receives (a) such written request from the Company and
(b) written notice from the Required Lenders that the proposed disposition is
permitted under the terms of the Credit Facilities, then if no Default or Event
of Default exists the Collateral Agent shall release such Collateral. If all the
Obligations arising under the Credit Agreements have been paid and satisfied in
full and the commitments thereunder terminated, the Company may request the
Collateral Agent in writing, with copies thereof delivered simultaneously to all
Noteholders, to release all of the Collateral. Promptly after the Collateral
Agent receives (a) such written request from the Company and (b) written notice
from the Noteholders that the proposed release is permitted (which notice the
Noteholders agree to deliver if no Default or Event of Default exists, no other
creditors of the Company enjoy the benefits of collateral or guaranties to
secure the amounts owed by the Company [other than purchase money lenders and
holders of capital leases] and all other conditions to the release of the Note
Guaranties under the Note Agreements have been satisfied), then if no Default or
Event of Default exists the Collateral Agent shall release all the Collateral.
If the proposed sale or release of the Collateral is not permitted by the Credit
Facilities or hereby, the Collateral Agent may only release the Collateral upon
the written consent of all the Lenders.

           Section 5.13.      Emergency Actions. The Collateral Agent, is
authorized, but not obligated, to take any action reasonably required to perfect
or continue the perfection of the security interests in the Collateral for the
benefit of the Creditors and following the occurrence of an Event of Default and
before the Required Lenders have given the Collateral Agent directions, to take
any action (subject to the restrictions in Section 5.2) which the Collateral
Agent, in its sole discretion and good faith, believes to be reasonably required
to promote and protect the interests of the Lenders and to maximize both the
value of the Collateral and the present value of the recovery by the Lenders on
the Obligations; provided, however, that once such directions have been
received, the actions of the Collateral Agent shall be governed thereby and the
Collateral Agent shall not take any further action which would be contrary
thereto. The Collateral Agent shall give written notice of any such action to
the Lenders within one Business Day and shall cease any such action upon its
receipt of written instructions from the Required Lenders.

           Section 5.14.      Interpleader; Declaratory Judgment. In the event
any controversy arises between or among the Lenders with respect to this
Agreement, the Security Documents or any rights of any Creditor hereunder or
thereunder, the Collateral Agent shall have the right to institute a bill of
interpleader in any court of competent jurisdiction with respect to any amounts
held by the Collateral Agent hereunder or to initiate proceedings in any court
of competent jurisdiction for a declaratory judgment to determine the rights of
the parties.

ARTICLE VI.

Enforcement of Remedies

           Section 6.1.      Waivers of Rights. Except as otherwise expressly
set forth herein, so long as the Obligations remain unpaid, the Creditors (other
than the Collateral Agent) hereby agree to refrain from exercising any and all
rights each may individually (i.e., other than through the Collateral Agent) now
or hereafter have applicable to the Collateral to exercise any right pursuant to
the Security Documents, the Uniform Commercial Code as in effect in any
applicable jurisdiction, or under similar provisions of the laws of any
jurisdiction or otherwise dispose of or retain any of the Collateral. The
Creditors (other than the Collateral Agent) hereby agree not to take any action
whatsoever to enforce any term or provision of

18

--------------------------------------------------------------------------------

the Security Documents or to enforce any right with respect to the Collateral,
in conflict with this Agreement or the terms and provisions of the Security
Documents.

           Section 6.2.         Permitted Action by the Lenders.  Any Creditor
may (but in no event shall be required to), without instruction from the
Collateral Agent, take action permitted by applicable law or in accordance with
the terms of the Security Documents to preserve its rights, security interests
and liens in any item of Collateral securing the payment and performance of the
Obligations, including but not limited to curing any default or alleged default
under any contract entered into by any Obligated Party, paying any tax, fee or
expense on behalf of any Obligated Party, exercising any offset or recoupment
rights and paying insurance premiums on behalf of any Obligated Party so long as
such action shall not impair the rights of the Collateral Agent or of any other
Creditor.

           Section 6.3.         Right to Instruct Collateral Agent.  Upon
Acceleration under a Credit Facility, the Required Lenders may instruct the
Collateral Agent to liquidate all or any portion of the Collateral, and to take
any other action, in the manner, and upon the terms and conditions, described in
the Security Documents.

           Section 6.4.      Permitted Exercise of other Rights.  Except as
otherwise specifically provided in this Article VI, each Creditor shall have all
the rights and remedies available to them under the Financing Documents to which
they are a party upon the occurrence of a Default or an Event of Default or at
any other time, and without limiting the generality of the foregoing, each
Creditor shall have the independent right, exercised in accordance with the
applicable Financing Documents and applicable law, to do any of the following:

                    (a)           accelerate the Obligations owing to such
Creditor pursuant to the Financing Documents (other than this Agreement and the
Security Documents) to which such Creditor is a party;

                     (b)           institute suit against any Obligated Party
(i) under the terms of the applicable Financing Documents (including the
Guaranties but excluding this Agreement and the Security Documents) for
collection of the amounts owing thereunder or (ii) seeking an injunction,
restraining order or any other similar remedy;

                    (c)           seek the appointment of a receiver for any
Obligated Party (but not any of the Collateral);

                     (d)           file an involuntary petition under any
bankruptcy or insolvency laws against any Obligated Party or file a proof of
claim in any bankruptcy or insolvency proceeding;

                    (e)           exercise any Set-Off Right; or

                    (f)           take any other enforcement action with respect
to any Default or Event of Default pursuant to and in accordance with the
Financing Documents (other than this Agreement and the Security Documents) to
which it is a party.

If any Creditor obtains any payment of any Obligations owed as a result of the
exercise of any right or remedy permitted by this Section 6.4, such Creditor
shall comply with its obligations under Section 2.2 or Section 2.7 hereof (as
applicable) with respect thereto.

19

--------------------------------------------------------------------------------

ARTICLE VII.

Successors and Assigns; New Parties

           Section 7.1.      Assignees.   No provision of this Agreement shall
restrict in any manner the assignment, participation or other transfer by any
Creditor (other than the Collateral Agent) of all or any part of its right,
title or interest under any Credit Facility; provided that, unless the
transferee becomes a party hereto for purposes hereof in accordance with
Section 7.2, the transferor shall remain responsible for performance of this
Agreement with respect to the interest transferred, all as more fully set forth
herein, and the Collateral Agent shall have no responsibilities to and need not
acknowledge the interests of such transferee.

           Section 7.2.       Assignees of the Creditors.  In connection with an
assignment of all, or of a proportionate part of all, of a Creditor’s right,
title and interest under any Credit Facility to any insurance company, bank or
other financial institution (a “Purchaser”), all in accordance with the
applicable provisions of such Credit Facility, such Purchaser shall become a
party hereunder only upon the receipt by the Collateral Agent of a Supplement to
Intercreditor Agreement substantially in the form of Attachment A hereto
properly completed, executed and delivered by such Purchaser.

           Section 7.3.      Additional Lenders.   Any bank, insurance company
or other financial institution that has extended credit to the Company after the
Closing Date the proceeds of which are used to repay any of the then outstanding
Funded Obligations may become a “Lender” hereunder (and their credit agreement,
note purchase agreement and/or related documents may become a “Credit Facility”
hereunder entitled to share in the Reallocable Payments and the Collateral and
any administrative agent appointed by such Lender may become a “Creditor”) upon
the receipt by the Collateral Agent of a Supplement to Intercreditor Agreement
substantially in the form of Attachment B hereto properly completed, executed
and delivered by such new lender. Any other bank, insurance company or other
financial institution that has extended credit to the Company after the Closing
Date may become a “Lender” hereunder (and their credit agreement, note purchase
agreement and/or related documents may become a “Credit Facility” hereunder
entitled to share in the Reallocable Payments and the Collateral and any
administrative agent appointed by such Lender may become a “Creditor”) with the
written consent of the Required Lenders and upon the receipt by the Collateral
Agent of a Supplement to Intercreditor Agreement substantially in the form of
Attachment B hereto executed and delivered by such new lender.

           Section 7.4.      Addition of New Material Restricted Subsidiaries.
  Within forty–five (45) days after the end of each fiscal quarter, the Company
is required under certain of the Financing Documents to cause each Material
Restricted Subsidiary created or acquired during such fiscal quarter, and each
Restricted Subsidiary that, as a result of a change in assets, became a Material
Restricted Subsidiary during such fiscal quarter (any such Material Restricted
Subsidiary, herein a “New Material Subsidiary”), to execute and deliver a
joinder agreement joining it as a guarantor under the Guaranties. Simultaneously
with the execution and delivery of any such joinder agreement, the Company shall
cause the New Material Subsidiary to join into this Agreement and become a
“Guarantor” hereunder by the execution and delivery of a Supplement to
Intercreditor Agreement substantially in the form of Attachment C hereto

ARTICLE VIII.

Miscellaneous

--------------------------------------------------------------------------------

           Section 8.1.      Indemnification. EACH OBLIGATED PARTY, JOINTLY AND
SEVERALLY, INDEMNIFIES THE COLLATERAL AGENT AND ITS AFFILIATES AND THE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF THE FOREGOING (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING REASONABLE COUNSEL FEES AND EXPENSES, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF (I) THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY SECURITY DOCUMENT, OR (II) ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO (INCLUDING, WITHOUT LIMITATION,
ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES ARISING FROM THE
SOLE OR CONTRIBUTORY NEGLIGENCE OF THE INDEMNITEE); PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (I) ARE DETERMINED TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(II) RESULT FROM ANY LITIGATION BROUGHT BY SUCH INDEMNITEE AGAINST AN OBLIGATED
PARTY OR BY AN OBLIGATED PARTY AGAINST SUCH INDEMNITEE, IN WHICH THE OBLIGATED
PARTY IS THE PREVAILING PARTY.

        Section 8.2.      Expenses. The Obligated Parties, jointly and
severally, agree to pay the Collateral Agent on demand (a) all costs and
expenses incurred by the Collateral Agent in connection with the preparation,
negotiation, and execution of this Agreement and any and all amendments,
modifications, renewals, extensions, and supplements thereof and thereto
(whether or not the same become effective), including, without limitation, the
fees and expenses of legal counsel for the Collateral Agent, (b) all costs and
expenses incurred by the Collateral Agent in connection with the enforcement of
this Agreement or the Security Documents, including, without limitation, the
fees and expenses of legal counsel for the Collateral Agent, and (c) all other
costs and expenses incurred by the Collateral Agent in connection with this
Agreement or the Security Documents, including, without limitation, all costs,
expenses, taxes, assessments, filing fees, and other charges levied by any
governmental authority or otherwise payable in respect of this Agreement or the
Security Documents and the Collateral Agent’s customary custodial fees charged
for the safekeeping of the certificates evidencing the stock pledged as
collateral under the Pledge Agreement.

           Section 8.3.      No Partnership or Joint Venture. Nothing contained
in this Agreement, and no action taken by any Creditor pursuant hereto, is
intended to constitute or shall be deemed to constitute the Creditors as a
partnership, association, joint venture or other entity.

           Section 8.4.      Notices. Unless otherwise specified herein, all
notices, requests and other communications to any party hereunder shall be in
writing (including overnight delivery service, facsimile copy or similar
writing) and shall be given to such party at its address or facsimile number
specified pursuant to the Credit Facilities to which it is a party or such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Collateral Agent. All such notices and other communications
shall, when mailed, delivered by overnight delivery service or transmitted by
facsimile, be effective when deposited in the mails, delivered to the overnight
delivery service or transmitted by facsimile with receipt confirmed and with a
copy sent by mail or overnight delivery service, respectively.

           Section 8.5.      Entire Agreement; Amendments and Waivers. THIS
AGREEMENT AND THE OTHER DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE
AGREEMENT

21

--------------------------------------------------------------------------------

AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.
Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed by the Required Lenders (and, if
the rights or duties of the Collateral Agent are affected thereby, by the
Collateral Agent); provided that no amendment, waiver or other modification
shall without the consent of all the Lenders modify the terms of Section 5.12 or
this Section 8.5 or release any Collateral except as permitted by Section 5.12.

        Section 8.6.      Payments.  All payments hereunder shall be made in
Dollars in immediately available funds. All payments to the Collateral Agent
shall be made to it at such office or account as it may specify for the purpose
by notice to the Lenders. All payments to any Creditor shall be made to it, to
the extent practicable, in accordance with the provisions of the Credit
Facilities.

        Section 8.7.      Counterparts; Effectiveness.   This Agreement may be
signed in any number of counterparts, each of which shall be an original, and
all of which taken together shall constitute a single agreement, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when the Collateral Agent shall have
received counterparts hereof executed by each of the parties listed on the
signature pages hereof.

           Section 8.8.      Benefits.  This Agreement is solely for the benefit
of and shall be binding upon the Obligated Parties, the Lenders, the Collateral
Agent and the other Creditors and their successors or assigns, and no other
Person shall have any right, benefit, priority or interest under or by reason of
this Agreement. No Obligated Party may assign their rights or obligations
hereunder without the consent of all the Lenders.

           Section 8.9.      No Waiver; Cumulative Remedies.   No failure on the
part of any Creditor to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power, or privilege under this Agreement or
any Security Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power, or privilege under this Agreement or any
Security Document preclude any other or further exercise thereof or the exercise
of any other right, power, or privilege. The rights and remedies provided for in
this Agreement and the Security Documents are cumulative and not exclusive of
any rights and remedies provided by law.

           Section 8.10.      Term.  This Agreement shall terminate upon the
occurrence of the following events if no Default or Event of Default then
exists: (i) the irrevocable payment in full of the Obligations under the Credit
Agreements (provided, however, this Agreement shall be reinstated if any such
payment is required to be returned by any Creditor); (ii) no Lender shall have
any commitment to lend or otherwise extend credit under any Credit Agreement;
and (iii) the release of the liens on the Collateral in accordance with
Section 5.12 or otherwise. If an Event of Default has occurred which has not
been cured or waived, this Agreement shall terminate only upon the occurrence of
the following events: (i) the irrevocable payment in full of the Obligations
(provided, however, this Agreement shall be reinstated if any such payment is
required to be returned by any Creditor); (ii) no Lender shall have any
commitment to lend or otherwise extend credit under any Credit Facility; and
(iii) the release of the liens on the Collateral or the total liquidation of the
Collateral and the distribution of all the proceeds in accordance herewith.
Without prejudice to the survival of any other obligations hereunder, the
indemnification and reimbursement obligations of the Obligated Parties under
Sections 8.1 and 8.2 of this Agreement and the obligations of the Lenders under
Section 5.11 shall survive the termination of this Agreement.

22

--------------------------------------------------------------------------------

           Section 8.11.      Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED
BY, THE LAW OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.

           Section 8.12.      Limitation of Liability.   Neither the Collateral
Agent nor any affiliate, officer, director, employee, attorney, or agent thereof
shall have any liability with respect to, and each Obligated Party and each
other Creditor hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, consequential or punitive
damages suffered or incurred by any Obligated Party or any other Creditor in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Financing Documents, or any of the transactions contemplated by
this Agreement or any of the other Financing Documents.

           Section 8.13.      Severability.  Any provision of this Agreement
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Agreement and the effect thereof
shall be confined to the provision held to be invalid or illegal.

            Section 8.14.      Headings.  The headings, captions, and
arrangements used in this Agreement are for convenience only and shall not
affect the interpretation of this Agreement.

            Section 8.15.      Construction.  Each Obligated Party and each
Creditor acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review this Agreement
with its legal counsel and that this Agreement shall be construed as if jointly
drafted by the parties hereto.

            Section 8.16.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

23

--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective officers hereunto duly authorized as of the
date first above set forth.

COMPANY:

LENNOX INTERNATIONAL INC.


By:_________________________________________________
       Richard A. Smith, Executive Vice President
       and Chief Financial Officer


GUARANTORS

LENNOX INDUSTRIES INC.
SERVICE EXPERTS INC.
ARMSTRONG AIR CONDITIONING INC.
EXCEL COMFORT SYSTEMS INC.


By:________________________________________________________
       Name:__________________________________________________
                 Authorized officer for each Guarantor


COLLATERAL AGENT:

THE CHASE MANHATTAN BANK, in its capacities
as Collateral Agent for the Lenders and as administrative
agent for the Multiyear Lenders and the 364 Day
Lenders


By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


NOTEHOLDERS:

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA


By:____________________________________________________
       Ric E. Abel,
       Vice President




24

--------------------------------------------------------------------------------

U.S. PRIVATE PLACEMENT FUND

By:    Prudential Private Placement Investors, L.P.,
          Investment Advisor

          By:    Prudential Private Placement Investors,
                    its General Partner

                     By:____________________________________
                          Ric E. Abel,
                          Vice President


TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________ CIG & CO.

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________ UNITED OF OMAHA
LIFE INSURANCE COMPANY

By:_________________________________________________
       Curtis R. Caldwell,
       First Vice President


MUTUAL OF OMAHA INSURANCE COMPANY

By:_________________________________________________
       Curtis R. Caldwell,
       First Vice President


COMPANION LIFE INSURANCE COMPANY

By:_________________________________________________
       Curtis R. Caldwell,
       Authorized Signer




25

--------------------------------------------------------------------------------

UNITED WORLD LIFE INSURANCE COMPANY

By:_________________________________________________
       Curtis R. Caldwell,
       Authorized Signer


FIRST COLONY LIFE INSURANCE COMPANY

By:_________________________________________________
       Morian C. Mooers,
       Vice President and Investment Officer


GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY

By:_________________________________________________
       Morian C. Mooers,
       Investment Officer


GE LIFE AND ANNUITY ASSURANCE COMPANY

By:_________________________________________________
       Morian C. Mooers,
       Investment Officer




26

--------------------------------------------------------------------------------

EVIDENCE OF APPROVAL BY THE MULTIYEAR LENDERS AND 364 DAY LENDERS

     The Multiyear Agent is authorized to enter into this Agreement on behalf of
the Multiyear Lenders (binding the Multiyear Lenders hereto) under the terms of
the Multiyear Credit Agreement upon its approval by the "Required Lenders"
thereunder which means Lenders having 66-2/3% or more of the Total Commitments
(as defined in the Multiyear Credit Agreement and such percentage applicable to
a Multiyear Lender herein such Lender's "Multiyear Required Percentage"). For
purposes of determining the effectiveness of this Agreement, each Multiyear
Lender's Multiyear Required Percentage is set forth on Schedule 1 hereto and
each Multiyear Lender whose signature appears below hereby approves this
Agreement and agrees to be bound by the terms hereto.

      The 364 Day Agent is authorized to enter into this Agreement on behalf of
the 364 Day Lenders (binding the 364 Day Lenders hereto) under the terms of the
364 Day Credit Agreement upon its approval by the "Required Lenders" thereunder
which means Lenders having 66-2/3% or more of the Total Commitments (as defined
in the 364 Day Credit Agreement and such percentage applicable to a 364 Day
Lender herein such Lender's "364 Required Percentage"). For purposes of
determining the effectiveness of this Agreement, each 364 Day Lender's 364
Required Percentage is set forth on Schedule 2 hereto and each 364 Day Lender
whose signature appears below hereby approves this Agreement and agrees to be
bound by the terms hereto.

      Executed as of the date first written above.

THE CHASE MANHATTAN BANK, as successor in
interest by merger to Chase Bank of Texas, National
Association, individually as Lender

By:_________________________________________________
       Allen King
       Vice President


WACHOVIA BANK, N.A., individually as a
Lender and as Syndication Agent

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


THE BANK OF NOVA SCOTIA,
individually as a Lender and as
documentation agent

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


THE NORTHERN TRUST COMPANY,
individually as a Lender and as a co-agent

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


UNITED WORLD LIFE INSURANCE COMPANY

By:_________________________________________________
       Curtis R. Caldwell,
       Authorized Signer


FIRST COLONY LIFE INSURANCE COMPANY

By:_________________________________________________
       Morian C. Mooers,
       Vice President and Investment Officer


THE NORTHERN TRUST COMPANY,
individually as a Lender and as a co-agent

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


BANK ONE, TEXAS, N.A., as a Lender

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


BANK ONE, TEXAS, N.A., as a Lender

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


THE BANK OF TOKYO-MITSUBISHI,
LTD., as a Lender

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


WELLS FARGO BANK (TEXAS), N.A.,
as a Lender

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


ROYAL BANK OF CANADA,
as a Lender

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________




28

--------------------------------------------------------------------------------

ABN AMRO BANK N.A., as a Lender

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


THE BANK OF NEW YORK, as a Lender

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


COMPASS BANK, as a Lender

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


FIRST UNION NATIONAL BANK, as a Lender

By:________________________________________________________
       Name:__________________________________________________
        Title:__________________________________________________


FIRSTAR BANK N.A.(formerly Mercantile Bank
National Association)

By:_________________________________________________
       Gregory L. Dryden, Vice President


UBS AG, Stamford Branch

By:_________________________________________________
       Gregory L. Dryden, Vice President




29

--------------------------------------------------------------------------------

Schedule 1
to
Intercreditor Agreement

MULTIYEAR REQUIRED LENDER PERCENTAGES

Lender Required Lender
Percentage Held Lenders Agreeing to Agreement
(insert % from prior column if Lender
signs this Agreement then total
percentages in this column) The Chase Manhattan Bank 11.333% Wachovia Bank, N.A.
11.333% The Bank of Nova Scotia 11.333% The Northern Trust Company 11.333% Bank
One, Texas N.A.  8.333% Bank of Texas, N.A.  8.333% The Bank of Tokyo - 
  Mitsubishi, Ltd.  8.333% Wells Fargo Bank (Texas), N.A.  8.333% Royal Bank of
Canada  6.333% ABN Amro Bank N.V.  5.000% The Bank of New York  5.000% Compass
Bank  5.000%

TOTAL   100%

Solo Page

--------------------------------------------------------------------------------

Schedule 2
to
Intercreditor Agreement

364 Day REQUIRED LENDER PERCENTAGES

Lender Required Lender
Percentage Held Lenders Agreeing to Agreement
(insert % from prior column if Lender
signs this Agreement then total
percentages in this column) The Chase Manhattan Bank 13.5385% Wachovia Bank,
N.A. 12.9231% The Bank of Nova Scotia  9.2308% ABN AMRO BANK, N.V.  7.6923%
First Union National Bank 12.3077% Firstar Bank N.A.  9.2308% Royal Bank of
Canada  9.8462% The Bank of New York  3.0769% The Bank of Tokyo - 
  Mitsubishi, Ltd.  3.0769% The Northern Trust Company  3.6923% UBS AG, Stamford
Branch 15.3846%

TOTAL      100%

Solo Page

--------------------------------------------------------------------------------

Attachment A

SUPPLEMENT TO INTERCREDITOR AGREEMENT
(SUCCESSSOR CREDITORS)

[Date]

The Chase Manhattan Bank
2200 Ross Avenue, 3rd Floor
Dallas, TX 75201
Attention of Allen King
Telecopy No. 214/965-2044

with a copy to
The Chase Manhattan Bank
1 Chase Manhattan Plaza, 8th Floor
New York, New York 10081
Attention: Muniram Appanna
Telecopy No. 212/552-7490

         Re: Intercreditor Agreement dated as of August 15, 2001, among Lennox
International Inc., certain of its subsidiaries, the noteholders, lenders and
agents named therein and THE CHASE MANHATTAN BANK, as the collateral agent for
itself and the other Creditors (the  “Intercreditor Agreement”); capitalized
terms used herein and not otherwise defined herein shall have the meaning
provided in the Intercreditor Agreement.

Ladies and Gentlemen:

         We acknowledge that we have received a copy of the Intercreditor
Agreement and we refer to Section 7.2 thereof.

         Upon your receipt of this Supplement, we (a) shall have all the rights
and benefits of a "Lender" ["Creditor"] under the Intercreditor Agreement as if
we were an original signatory thereto, and (b) agree to be bound by the terms
and conditions set forth in the Intercreditor Agreement and to be obligated
thereunder as if we were an original signatory thereto.

         We hereby advise you that we have succeeded to [[________]% of] the
interest of [applicable Lender] or [applicable administrative agent] under the
[Note Agreements][Credit Agreements] and have assumed the obligations of
[applicable Lender] thereunder.

         We hereby advise you of the following administrative details:

  Address:       ________________________

  Facsimile:      ________________________

  Telephone:     ________________________

         IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
duly executed by its proper officer hereunto duly authorized.

[NEW PARTY:]

                                                               
        By:______________________________________________
                                                                             
Name:_________________________________________
                                                                             
Title:__________________________________________

Page Solo

--------------------------------------------------------------------------------

Attachment B

SUPPLEMENT TO INTERCREDITOR AGREEMENT
(NEW LENDER)

[Date]

The Chase Manhattan Bank
2200 Ross Avenue, 3rd Floor
Dallas, TX 75201
Attention of Allen King
Telecopy No. 214/965-2044

with a copy to
The Chase Manhattan Bank
1 Chase Manhattan Plaza, 8th Floor
New York, New York 10081
Attention: Muniram Appanna
Telecopy No. 212/552-7490

         Re: Intercreditor Agreement dated as of August 15, 2001, among Lennox
International Inc., certain of its subsidiaries, the noteholders, lenders and
agents named therein and THE CHASE MANHATTAN BANK, as the collateral agent for
itself and the other Creditors (the  “Intercreditor Agreement”); capitalized
terms used herein and not otherwise defined herein shall have the meaning
provided in the Intercreditor Agreement.

Ladies and Gentlemen:

We acknowledge that we have received a copy of the Intercreditor Agreement and
we refer to Section 7.3 thereof and confirm that we are entitled to become a
"Lender" under the terms of Section 7.3 of the Intercreditor Agreement.

Upon your receipt of this Supplement, we (a) shall have all the rights and
benefits of a "Lender" under the Intercreditor Agreement as if we were an
original signatory thereto, and (b) agree to be bound by the terms and
conditions set forth in the Intercreditor Agreement and to be obligated
thereunder as if we were an original signatory thereto. ___________________ is
our administrative agent and shall have all the rights and benefits of a
"Creditor" under the Intercreditor Agreement as if it were an original signatory
thereto and by its execution below agrees to be bound by the terms and
conditions set forth in the Intercreditor Agreement and to be obligated
thereunder as if it were an original signatory thereto.

We hereby advise you that we have extended credit to the Company on the terms
summarized on Schedule 1 hereto and that our Financing Documents are described
on Schedule 2 hereto.

We hereby advise you of the following administrative details:

  Address:       ________________________  
Facsimile:      ________________________  
Telephone:    ________________________


IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed by its proper officer hereunto duly authorized.

[NEW ADMINISTRATIVE AGENT:] [NEW LENDER:]
By:___________________________________________
By:___________________________________________
        Name:_____________________________________
        Name:_____________________________________
        Title:______________________________________
        Title:______________________________________

Page Solo

--------------------------------------------------------------------------------

Attachment C

SUPPLEMENT TO INTERCREDITOR AGREEMENT
(New Guarantor)

[Date]

[Date]

The Chase Manhattan Bank
2200 Ross Avenue, 3rd Floor
Dallas, TX 75201
Attention of Allen King
Telecopy No. 214/965-2044

with a copy to
The Chase Manhattan Bank
1 Chase Manhattan Plaza, 8th Floor
New York, New York 10081
Attention: Muniram Appanna
Telecopy No. 212/552-7490

Re: Intercreditor Agreement dated as of August 15, 2001, among Lennox
International Inc, certain of its subsidiaries, the noteholders, lenders and
agents named therein and THE CHASE MANHATTAN BANK, as the collateral agent for
itself and the other Creditors (the “Intercreditor Agreement”); capitalized
terms used herein and not otherwise defined herein shall have the meaning
provided in the Intercreditor Agreement.


Ladies and Gentlemen:

        We acknowledge that we have received a copy of the Intercreditor
Agreement and we refer to Section 7.4 thereof.

        Upon your receipt of this Supplement, we (a) shall have all the rights
and benefits of a “Guarantor” under the Intercreditor Agreement as if we were an
original signatory thereto, and (b) agree to be bound by the terms and
conditions set forth in the Intercreditor Agreement and to be obligated
thereunder as if we were an original signatory thereto.

        IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
duly executed by its proper officer hereunto duly authorized.

[NEW GUARANTOR:]



                                            
  By:_______________________________________
                                            
  Name:_____________________________________
                                            
    Title:______________________________________

Solo Page

--------------------------------------------------------------------------------